Title: C. W. F. Dumas to the Commissioners, 4 September 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       La Haie 4e. Sept. 1778
      
      Notre ami et moi nous nous proposons de faire faire un nouveau pas à sa Ville, plus grand encore, que les derniers qu’elle a faits; et nous espérons, s’il plait à Dieu de le bénir, et à vos ennemis de continuer à maltraiter cette Republique pour faire notre jeu bon, qu’il pourra nous conduire au grand et dernier, qui opereroit l’union parfaite des deux Soeurs. Pour cet effet, il faut garnir les mains de notre Ami d’une Piece de plus, outre celles qu’il a déjà par mon canal, afin qu’il puisse agir avec succès auprès de la partie de la Régence de sa Ville qu’il n’a pas encore entamée. Voici ce que c’est. Il faut, s’il vous plait, m’écrire, le plus promptement possible, une Lettre ostensible, dans laquelle soit renfermé, ou un projet de Traité général d’amitié et de Commerce, tel que vous le saurez être conforme au desir des Etats-Unis; ou une Déclaration, que la République est desirée de conclure avec les Etats-Unis, avec les changemens que requerra le local des Parties contractantes, un Traité pareil à celui de la France, qui pourroit servir en ce cas de base. J’ai communiqué cette idée au g——F——, qui, non seulement l’approuve parfaitement, mais qui trouve que je ne dois pas perdre un instant. Votre réponse, si vous me la faites d’abord, arrivera justement dans le temps que l’Assemblée des Etats d’Hollande se séparant, notre Ami sera à même d’aller mettre la chose tout de suite en train et sur le tapis dans sa ville. Ainsi, de grace, Messieurs, mettez-moi vite en état de battre ce fer pendant qu’il est chaud. L’idée est trés-heureuse, parce que dès-lors ce ne sera plus l’Amérique qui sollicitera, mais la Ville qui pressera la chose. Je puis vous assurer que notre Ami est aussi ardent que moi dans tout ceci. Il a composé une grande Piece, contenant les raisons de la Ville pour se refuser à l’augmentation des troupes, les contradictions dans lesquelles ils sont tombés tous ici dans leurs demandes et Lettres circulaires sur ce sujet, le vrai état et les vrais intéréts de cette Republique. La conclusion de cette Piece, qui sera présentée pour être insérée dans les Actes publics de la Republique, est de protester contre tout ce qui pourroit arriver au désavantage de la republique dans les conjonctures présentes. On a conseillé à Amsterdam aux Marchands d’Amsterdam, de se soumettre à pay double tonnage et poundage, afin de pouvoir equiper ainsi à leur dépens 15 vaisseaux de guerre, et se procurer une protection dont l’Etat les laisse manquer; et ils se sont prêtés à cela de la meilleur grace du monde; on a renvoyé à LL. hh. pp. plusieurs Marchands dont la propriété vient d’être saisie par les Anglois, pour demander d’être dédommagés. La France menace de ne plus admettre dans ses ports les caboteurs Hollandois, si la Republique souffre que les Anglois les prennent. On a réduit un grand Personnage absolument au silence, en lui certifiant l’inutilité parfaite de toute tentative ultérieure quant à l’augmentation; en faisant voir l’incongruité de faire promener pour rien les vaisseaux de l’Etat dans la méditerranée et ailleurs, pendant qu’il n’en reste pas un seul dans le Canal et dans la Mer du Nord, où sont les vrais pirates; en demandant ce qu’il falloit penser d’un Vaisseau de guerre tout neuf de 54 canons, consumé par les flames depuis peu de jours à Amsterdam au milieu des autres vaisseaux de l’Etat: car on soupçonne violemment les de cette méchanceté.
      J’ai vu les dernieres dépeches étrangeres. Il n’y a rien, dans 24 mortelles pages in folio, qui vaille une ligne de ce que je vous marque cidessus. Et quand il y auroit quelque chose qui valût l’Extrait, je n’en aurois plus le temps aujourdhui. Vous savez, Messieurs, que je suis seul, sans Clerc ni Secretaire sans moyens d’en tenir; mais avec le dévouement le plus parfait au service des Etats-Unis, et le respect le plus sincere pour vos personnes, Messieurs, Votre très-humble & très obéissant serviteur
      
       Dumas
      
     